Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent State Commissioner of Social Services, dated April 12, 1979 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioners grant of aid to dependent children, on the ground that petitioner had failed to verify how she managed to pay her excess rent. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and respondents are directed to reinstate petitioner’s grant retroactively. The proceeding is otherwise dismissed (see Matter of Clifford v Shang, 67 AD2d 907). Damiani, J. P., Cohalan, Margett and Weinstein, JJ., concur.